The Court
held this not to be a final decree. It does not necessarily dispose of the case in the Court below. It does not in terms dismiss the bill, or determine, if it is dismissed, whether it shall be without prejudice or not. It says nothing on the subject of costs. These subjects would still be under the control of the Court of Chancery, notwithstanding this order. If the complainant in this case had waited until the forty days allowed by statute for an appeal had expired, expecting defendant to apply for a decree formally dismissing the bill and awarding costs, it .could hardly be held that he had thereby lost his right to appeal. If the defendant fails to perfect the decree, and the complainant does not ask leave to amend, but desires to appeal, he can himself cause the decree to be perfected for that purpose.
Case dismissed, for want of jurisdiction.